                     gUNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

FITZGERALD MOTORS, INC., d/b/a
Fitzgerald’s Countryside Chrysler Jeep,


      Plaintiff,
v.                                               Case No.: 8:19-cv-2661-T-35AAS

FCA US LLC,

      Defendant.
_______________________________________/

                                      ORDER

      FCA US LLC (FCA) moves for a stay of discovery pending the court’s ruling on

its motion for judgment on the pleadings (doc. 28). (Docs. 31).   Fitzgerald Motors,

Inc., d/b/a Fitzgerald’s Countryside Chrysler Jeep (Fitzgerald) opposes the motion.

(Doc. 31).

      District courts have inherent power to control their dockets and manage their

cases. Equity Lifestyle Prop., Inc. v. Fla. Mowing and Landscaping Serv., Inc., 556

F.3d 1232, 1240 (11th Cir. 2009). This inherent power includes the discretion to stay

the proceedings. Andersons, Inc. v. Enviro Granulation, LLC, Case No. 8:13-cv-3004-

T-33MAP, 2014 WL 4059886 at * 2 (M.D. Fla. Aug. 14, 2014).

      Courts in this district have held that “[m]otions to [s]tay discovery may be

granted pursuant to Rule 26(c), Fed. R. Civ. P., and the moving party bears the

burden of showing good cause and reasonableness.” Feldman v. Flood, 176 F.R.D.

                                         1
651, 652 (M.D. Fla. 1997) (citations omitted). The Middle District Handbook on Civil

Discovery Practice states:

             Normally, the pendency of a motion to dismiss or a motion
             for summary judgment will not justify a unilateral motion
             to stay discovery pending resolution of the dispositive
             motion.    Such motions for stay are rarely granted.
             However, unusual circumstances may justify a stay of
             discovery in a particular case upon a specific showing of
             prejudice or undue burden.

Middle District Discovery (2015) at § I.E.4 (emphasis added).         In deciding a

defendant’s request for a stay of discovery pending a ruling on a dispositive motion,

“it is necessary for the court to ‘take a preliminary peek’ at the merits of the

[dispositive motion] to see if it appears to be clearly meritorious and truly case

dispositive.” Feldman, 176 F.R.D. at 652-53. When evaluating whether a motion to

dismiss is “clearly meritorious,” courts consider whether “any binding Eleventh

Circuit authority” clearly requires dismissal of the claims. See Meyer v. Diversified

Consultants, Inc., Case No. 3:14-cv-393-J-34JBT, 2014 WL 5471114, at *2 (M.D. Fla.

Oct. 29, 2014).

      The court concludes that the balance tips in favor of requiring discovery to go

forward. Accordingly, FCA’s Motion to Stay Discovery (Doc. 25) is DENIED.

      ORDERED in Tampa, Florida on March 9, 2020.




                                         2
